Citation Nr: 1437456	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-38 731	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability, to include as secondary to a service connected right knee condition.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Hubers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to May 1986. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In November 2009, the Veteran testified at a hearing before a Decision Review Officer (DRO).  In July 2011, the Veteran testified via video-conference at a hearing before the undersigned Veterans Law Judge.  Transcripts of those hearings are associated with the claims file.

In February 2014, the Board remanded the above-listed issue and the issue of entitlement to service connection for a right ankle disability, to include as secondary to a service connected right knee condition.  Pursuant to the remand instructions, the RO obtained an updated nexus opinion and readjudicated the matter.  In July 2014, the RO granted service connection for the right ankle disability and denied service connection for the left ankle disability.  Because the right ankle claim was granted in full, the only remaining issue on appeal is the left ankle claim.  As discussed below, though the requested development was completed, it was not completed adequately.  The matter must be remanded for full compliance with the remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In February 2014, the Board remanded the matter for further development to include "obtain[ing] an adequate opinion" with respect to a causal nexus between the Veteran's claimed left ankle disability and his active service.  The RO, as requested, obtained an updated opinion.  However, the VA examiner's May 2014 report contradicts itself with respect whether there is a causal nexus between the Veteran's left ankle condition and his active service.  The examiner first states:  "It is my opinion based on the evidence provided and upon history, clinical exam and claims file reviewed including C & P exam dated march 2010, that (1) that it is at least as likely as not (a 50 percent probability or greater) that any diagnosed condition of either of the Veteran's ankles had onset during his active service or was directly caused by his active service."  The examiner's rationale, however, appears to the Board to support a contrary conclusion.  For instance, the examiner emphasizes the ambiguities in the Veteran's reports of an in-service injury, that his military job "was that of a desk clerk", and that the types of degenerative changes seen in his left ankle "can just occur as a consequence of aging."  Moreover, the examiner later restates his direct service connection opinion as a negative one:  "The condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness."  After the negative opinion, the space for "Rationale" is left empty.  The contradictory direct service connection opinions render the May 2014 VA examination report inadequate.

Because the opinion regarding whether any current left ankle disability had onset or was caused by the Veteran's active service is inadequate, a remand is necessary to obtain an adequate opinion and thus to fulfill VA's duty to assist the Veteran in obtaining evidence to substantiate his claims.  See 38 U.S.C.A. § 5103A(d) ; 38 C.F.R. § 3.159(c)(4); Stegall, 11 Vet. App. at 271.  The Board notes that the medical records, such as the VA examiner's March 2010 report (degenerative joint disease via x-ray) and a December 2013 VA treatment record (osteoarthritis of the left ankle via x-ray), contain diagnoses of a left ankle disability and the examiner should explicitly address these diagnoses when rendering his opinion.

The Board notes that, with respect to secondary service connection, the opinion adequately responds to the question posed in the Board's February 2014 remand.

While treatment records through May 29, 2014 were obtained and associated with the file as requested, additional, relevant treatment records may have been generated since the last examination.  Therefore, any existing, relevant records of VA treatment since May 2014 must be obtained and added to the claims file to ensure that the record is complete.

Accordingly, the case is REMANDED for the following action:

1.  Obtain any records of VA treatment since May 29, 2014 that are relevant to the Veteran's claims of entitlement to service connection for ankle disabilities and associate any such obtained records with the claims file. 

2.  After completing the above development, provide the Veteran's claims file to the examiner who examined the Veteran's ankles in April 2014. If that examiner is not available, then to another qualified examiner.  The examiner is asked to review the Veteran's claims file and annotate the examination report as to whether the claims file was reviewed.  A new examination is not required, unless the examiner determines a new one is necessary.   The examiner shall address the following question and provide an opinion therefor: 

Whether it is at least as likely as not (a 50 percent probability or greater) that any diagnosed condition of the Veteran's left ankle had onset during his active service or was directly caused by his active service. 

In providing the requested opinion, the VA examiner should explicitly address the etiological relationship between the degenerative joint disease of the left ankle diagnosed in March 2010 and the Veteran's active service.

The examiner must provide a thorough rationale for all medical opinions.

3.  Then, readjudicate the claim of entitlement to service connection for a left ankle disability.  If any benefit sought is not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the issues to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



